        Case 1:21-cv-00827-GSA Document 7 Filed 06/11/21 Page 1 of 1


 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6
     SANDY MARIE CAMPOS,                                    CASE NUMBER: 1:21-cv-00827-GSA
 7
                        Plaintiff,
 8                                                          ORDER TO SHOW CAUSE
            v.                                              REGARDING SUBMISSION OF
 9                                                          SERVICE DOCUMENTS
     ANDREW SAUL, Commissioner of Social
10   Security,

11
                        Defendant.
12

13
            On May 24, 2021 Plaintiff’s application to proceed in forma pauperis was granted, and
14
     Plaintiff was directed to submit service documents as set forth in the Instructions for Service of
15
     Social Security Appeals (Doc. 6-3) by June 7, 2021. Plaintiff has not done so.
16
            Accordingly, Plaintiff is directed to show cause within 7 days of the entry of this order
17
     why she did not comply with the deadline. Alternatively, Plaintiff is directed to submit the
18
     service documents specified in docket entry 6-3 (to the address listed atop page 1) and file the
19
     notice attached to docket entry 6-3 (page 2) confirming that she did so.
20
21
     IT IS SO ORDERED.
22

23      Dated:     June 10, 2021                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
